Exhibit Glimcher Realty Trust Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends (Dollars in Thousands) Years ended December 31, 2007 2006 2005 2004 2003 Available Earnings: Income from continuing operations $ 14,649 $ 33,615 $ 33,010 $ 21,390 $ 20,499 Add back minority interest 1,635 (7,733 ) 252 2,906 1,703 Less earnings from equity investees (1,133 ) (1,443 ) (51 ) (3 ) (2,456 ) Plus: Fixed charges 110,170 102,488 91,708 93,539 78,384 Amortization of previously capitalized interest 1,134 1,003 909 847 820 Distributed share of equity from affiliates - 2,927 Less capitalized interest (4,793 ) (2,885 ) (2,398 ) (597 ) (698 ) Less preferred dividends (17,437 ) (17,437 ) (17,437 ) (17,517 ) (13,688 ) Available earnings: $ 104,225 $ 107,608 $ 105,993 $ 100,565 $ 87,491 Fixed Charges: Interest expense, excluding amortization of deferred financing costs 86,073 80,313 70,007 71,781 60,707 Amortization of deferred financing costs 1,867 1,853 1,866 3,644 3,291 Interest capitalized 4,793 2,885 2,398 597 698 Preferred dividends 17,437 17,437 17,437 17,517 13,688 Fixed charges: $ 110,170 $ 102,488 $ 91,708 $ 93,539 $ 78,384 Ratio of earnings to fixed charges and preferred dividends: 0.95 1.05 1.16 1.08 1.12 Six-month period ended June 30, 2008 Available Earnings: Income from continuing operations $ 9,518 Add back minority interest 0 Less earnings from Equity Investees (155 ) Plus: Fixed Charges 53,295 Amortization of previously capitalized interest 631 Distributed share of equity from affiliates 2,860 Less capitalized interest (3,323 ) Less preferred dividends (8,718 ) Available earnings: $ 54,108 Fixed Charges: Interest expense, excluding amortization of deferred financing costs 40,326 Amortization of deferred financing costs 928 Interest capitalized 3,323 Preferred dividends 8,718 Fixed charges: $ 53,295 Ratio of earnings to fixed charges and preferred dividends: 1.02
